Citation Nr: 1044470	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  07-06 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for bipartite left patella 
claimed as a left knee condition.

2. Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 10, 1970, to 
November 25, 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida that denied reopening the Veteran's claim of 
service connection for a left knee disability and a July 2006 
rating decision that denied service connection for hepatitis C.  
The Veteran's representative indicated in the October 2010 
informal brief that the Veteran has subsequently moved to 
Hartford, Connecticut. 

As a final introductory matter, the Board observes that in a 
March 2003 VA outpatient treatment record, the Veteran stated 
that he had not worked since 1999 because of his medical 
condition.  While cognizant that the Veteran is not currently 
service connected for any disability, in light of the actions 
taken below, the Board interprets the aforementioned evidence as 
raising an implicit claim of entitlement to a total disability 
rating based on individual unemployability due to a service-
connected disability (TDIU).  As that claim has not been 
developed for appellate review, the Board refers it to the RO for 
appropriate action.    

The issue of hepatitis C being remanded is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's claim of service connection for a left knee 
disability was previously denied in a February 1973 RO rating 
decision.  The Veteran was notified of that decision and did not 
submit a timely notice of disagreement.  

2. The evidence received since the February 1973 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for a left knee 
disability.


CONCLUSIONS OF LAW

1. The February 1973 decision that denied the Veteran's claim for 
a left knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).  

2. Evidence received since the final February 1973 determination 
wherein the RO denied the Veteran's claim of entitlement to 
service connection for a left knee disability, is not new and 
material, and the Veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002 & West 2010); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 
20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In claims to reopen based on new and material evidence, VA must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, VA is required to look at the bases for the denial 
in the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

Here, the duty to notify was satisfied by way of a letter sent to 
the Veteran in May 2005 that fully addressed the aforementioned 
notice elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the Veteran of what evidence 
was required to substantiate the claim and of the Veteran's and 
VA's respective duties for obtaining evidence.  Additionally, the 
May 2005 letter completely satisfies the notice criteria for new 
and material evidence claims.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  A September 2006 provided notice regarding how 
disability ratings and effective dates are assigned if service 
connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Although this letter post-dated the appealed June 
2005 RO decision, the Board finds no prejudice to the Veteran in 
proceeding with the present decision, since the claim is not 
being reopened and as such, these matters are moot.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As to the duty to assist, the Board notes that all pertinent 
records from all relevant sources identified by the Veteran, and 
for which he has authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  Additionally, VA has associated with the 
claims folder the Veteran's service treatment records.  

As a final point regarding the duty to assist, the Board 
acknowledges that the Veteran has not been afforded VA 
examinations in connection with the issue on appeal.  However, as 
the Board finds below that new and material evidence has not been 
submitted to reopen the matter on appeal, a remand for a VA 
examination is not warranted.  38 C.F.R. § 3.159(c)(4)(iii) 
(2010).

Based on the foregoing, the Board finds that VA has satisfied its 
duties to notify and assist, and additional development efforts 
would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been met, 
there is no prejudice to the Veteran in adjudicating this appeal. 
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record does 
not otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  


II.	New and Material Evidence

The Veteran seeks service connection for a left knee disability.  
The RO originally denied the Veteran's claim of entitlement to 
service connection for a left knee disability in a decision dated 
February 1973.  The Veteran did not appeal the decision and as 
such, it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The submission of "new and material" evidence is a jurisdictional 
prerequisite to the Board's review of such an attempt to reopen a 
claim.  Absent the submission of evidence that is sufficient to 
reopen the claim, the Board's analysis must cease.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 
Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  The Board may not then proceed to review the issue 
of whether the duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will therefore 
undertake a de novo review of the new and material evidence 
issue.

As general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to 
reopen a final decision, the first inquiry is whether the 
evidence obtained after the last disallowance is "new and 
material."  Under 38 C.F.R. § 3.156(a), new evidence means 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since the 
most recent final denial of the claim on any basis.  Evans v. 
Brown, 9 Vet.App. 271 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  Furthermore, "material evidence" could be 
"some new evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  Hodge v. West, 
155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that 
new and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim on 
the basis of all of the evidence of record.

Taking into account all relevant evidence, the Board finds that 
new and material evidence has not been received sufficient to 
reopen the appellant's claim of entitlement to service connection 
for a left knee disability.  The Veteran's claim was initially 
denied in a February 1973 rating decision after the RO determined 
that the Veteran's left knee disability incurred before the 
Veteran entered service.  The Veteran did not submit a notice of 
disagreement of that decision, and it became final.  

At the time of the February 1973 rating decision that denied the 
service connection claim for a left knee disability, the evidence 
of record consisted of the Veteran's service treatment records.  
Subsequently, personal statements by the Veteran and VA 
outpatient treatment records have been associated with the claims 
file.  The Veteran's statements are to the effect that he was 
discharged from service because of his left knee injury, which 
was aggravated in-service.    

However, none of these records relate the Veteran's left knee 
disability to his military service. VA outpatient treatment 
records show that the Veteran was seen for knee pain, but he did 
not relate his injury to his active service.  Additionally, the 
VA physician did not provide an opinion as to the etiology of the 
disorder, and significantly, there is no objective, medical 
opinion that suggests that the Veteran's left knee disability 
worsened in service (a key piece missing at the time of the 
November 1973 RO decision).

Although the evidence received since the February 1973 decision 
is "new," in that the records were not previously seen, these VA 
outpatient treatment records are not material since they are 
merely cumulative of medical evidence previously considered by 
the RO.  More importantly, they do not raise a reasonable 
possibility of substantiating the claim, in that they do not 
suggest that the Veteran's left knee disability was not incurred 
before service nor aggravated by service.

The Veteran submitted numerous lay statements that his existing 
left knee disability was aggravated during his military service.  
While lay testimony is competent to establish the occurrence of 
an injury, it is not competent to provide a medical opinion on a 
diagnosis or etiology of a disorder.  See Chavarria v. Brown, 5 
Vet. App. 468 (1993) (an appellant's own recitations of his 
medical history does not constitute new and material evidence 
sufficient to reopen his claim when this account has already been 
rejected by the VA).

Because the evidence received since the February 1973 RO decision 
does not medically suggest that the Veteran's left knee 
disability was incurred in or aggravated by service, it does not 
raise a reasonable possibility of substantiating the claims.  And 
as such, the requests to reopen are denied.


ORDER

New and material evidence not having been submitted, the 
appellant's application to reopen a claim of entitlement to 
service connection for a left knee disability is denied.


REMAND

A review of the record discloses further development is necessary 
prior to the adjudication of the Veteran's claim of service 
connection for hepatitis C.  

The Veteran filed a claim of service connection for hepatitis C 
in April 2006.  The Veteran contends that he acquired hepatitis 
C during his military service, when he was hospitalized at Fort 
Dix while on active duty and from air gun immunizations that he 
received upon entering service.  

The evidence indicates that the Veteran has been diagnosed with 
hepatitis C.  Risk factors for hepatitis C include intravenous 
(IV) drug use, blood transfusions before 1992, hemodialysis, 
intranasal cocaine, high-risk sexual activity, accidental 
exposure while a health care worker, and various kinds of 
percutaneous exposure such as tattoos, body piercing, acupuncture 
with non-sterile needles, shared toothbrushes or razor blades.  
VBA letter 211B (98-110) November 30, 1998. 

While mindful that intranasal cocaine and intravenous drug use 
are risk factors for hepatitis C, the Board observes that service 
connection cannot be established for a disability which results 
from willful misconduct or the primary abuse of alcohol or drugs.  
38 U.S.C.A. § 105(a), 1131 (West 2002); Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  Willful misconduct is defined as an 
act involving conscious wrongdoing or a known prohibited action, 
and alcohol and drug abuse are, by statute, deemed to be willful 
misconduct.  Libertine v. Brown, 9 Vet. App. 521 (1996); 
38 C.F.R. §§ 3.1(n), 3.301 (2010).  For that reason, a grant of 
service connection is precluded for any abuse of alcohol or drugs 
during service, and for any disorder, including hepatitis C, 
which is due to the abuse of alcohol or drugs.   

The Board notes that the Veteran can attest to factual matters of 
which he had first-hand knowledge.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  The Veteran is also competent to 
report what comes to him through his senses.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 
Vet. App. 465 (1994).  Under 38 U.S.C.A. 1154(a), lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the medical 
condition; the layperson is reporting a contemporaneous medical 
diagnosis; or lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Thus, 
the Board finds that the Veteran in this case is competent to 
report symptoms of hepatitis C.  Moreover, in the absence of any 
evidence to the contrary, the Board finds that the Veteran's lay 
statements in this regard are credible.  See Caluza v. Brown, 7 
Vet. App. 498, 511-12 (1995) (indicating that the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant).

VA has a duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.326(a) (2010).  VA's duty to assist includes 
providing a medical examination when it is necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  
Such development is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but (1) contains competent evidence of 
diagnosed disability or symptoms of disability, (2) establishes 
that the Veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Although the Veteran has provided competent reports of continuity 
of symptomatology and that he is being treated for hepatitis C, 
VA has neither afforded the Veteran an examination nor solicited 
a medical opinion as to the onset and/or etiology of hepatitis C.  
Although the Veteran has been seeking treatment from the VA for 
his condition, it remains unclear to the Board whether the 
Veteran's currently diagnosed hepatitis C is related to his 
service.  A medical opinion regarding the etiology of the 
Veteran's hepatitis C is therefore necessary to make a 
determination in this case.  See 38 U.S.C.A. § 5103A (d); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, VA medical records appear to be outstanding.  The record 
reflects that as of May 2006, the Veteran was seeking treatment 
from the VAMC for hepatitis C.  However, no subsequent VA medical 
records have been associated with the claims folder.  Because it 
thus appears that there may be outstanding VA medical records 
dated after May 2006 that may contain information pertinent to 
his claims, the Board finds that efforts to obtain those records 
should be made on remand.  38 C.F.R. § 3.159(c)(2) (2010); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran 
stated that he was hospitalized and diagnosed with hepatitis C in 
1999, however, those records have not been associated with the 
claims file.  Therefore, the Veteran should also be offered the 
opportunity to submit any private treatment records in support of 
his claim.

Accordingly, the case is REMANDED to the AMC for the following 
action:

1)	The AMC should obtain any of the appellant's 
outstanding VA treatment records dated from 
May 2006 to present.  Any attempts to obtain 
these records and responses received 
thereafter should be associated with the 
appellant's claims file.  The appellant 
should also be offered the opportunity to 
submit any private treatment records in 
support of his claim.

2)	After the foregoing development has been 
performed, the AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination for hepatitis C.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted.

The examiner should provide an opinion as to 
whether it is at least as likely as not that 
the Veteran's hepatitis C had its onset 
during active service or is related to any 
in-service disease, event, or injury.  In 
doing so, the examiner should consider and 
discuss the Veteran's various risk factors, 
including, but not limited to, his in-service 
vaccinations and hospital stay at Fort Dix 
while in service.  Additionally, the examiner 
should report if the Veteran's condition is 
due to the abuse of alcohol or drugs.  The 
examiner must provide a comprehensive report 
including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions. 

3)	Following the completion of the foregoing, 
and after undertaking any other development 
it deems necessary, the AMC should 
readjudicate the Veteran's claim, considering 
all applicable laws and regulations, to 
include 38 C.F.R. § 3.301.  If the claim is 
denied, the AMC should provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


